Maletz, Judge:
The protests enumerated in schedule “A”, hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED 'by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the articles marked “A” and initialed ARJ JS *173(Import Specialist’s Initials) by Import Specialist Anton R. Johansen. John Squicciarini (Import Specialist’s Name) on the invoices covered by the protests enumerated on Schedule “A” attached hereto and made a part hereof, and assessed -with duty at the rate of 42.5% ad val. under Par. 218(a), Tariff Act of 1930, as modified, consists of reticles similar in all material respects to those involved in Mettler Instrument Corp. v. United States, C.D. 3317, and therein held dutiable at the rate of 27.5% ad val. under Par. 230(c), as modified by T.D. 52739 and supplemented by T.D. 52820.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 3317 be incorporated in these cases, and the protests enumerated on Schedule “A” be submitted on this stipulation, said protests being limited to the articles marked “A” as aforesaid.
On the agreed facts and following our cited decision on the law, we hold the articles in question, as hereinabove identified, to be properly dutiable at the rate of 27percent ad valorem under paragraph 230 (c), Tariff Act of 1930, as modified by T.D. 52739, as manufactures of ruled glass for measuring purposes.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.